Citation Nr: 1046653	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.  

3.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD).  

4.  Entitlement to a rating in excess of 10 percent for bilateral 
temporomandibular joint (TMJ) dysfunction.  

5.  Entitlement to a compensable rating for a right wrist 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1985 to July 2005.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision by the Salt Lake City, Utah Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for: a lumbar spine disability, rated 
10 percent; GERD, rated 0 percent; a right wrist disability, 
rated 0 percent; and bilateral TMJ dysfunction, rated 0 percent, 
all effective August 1, 2005, and denied service connection for a 
right knee disability.  An interim (March 2008) rating decision 
increased the ratings for bilateral TMJ dysfunction to 10 percent 
and for GERD to 10 percent, each effective August 1, 2005.  

In his December 2006 notice of disagreement and his July 2007 
Substantive Appeal, the Veteran requested a Travel Board hearing; 
he failed to appear for such hearing scheduled in July 2008.  

The matters of the ratings for lumbar spine, GERD, 
bilateral TMJ dysfunction, and a right wrist disability 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.  


FINDING OF FACT

The Veteran's right knee injury and complaints in service were 
acute and resolved; a chronic right knee disability was not 
manifested in service, and such disability is not shown during 
the appeal period.  

CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A November 2005 letter explained the evidence necessary to 
substantiate the claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  A 
March 2006 letter informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and has not alleged that notice in 
this case was less than adequate.  

The Veteran's available service treatment records (STRs) and 
pertinent postservice treatment records are associated with his 
claims file.  Significantly, only STRs beginning in January 2005 
are associated with the claims file.  In October 2006, after 
numerous requests for further STRs produced negative responses, 
the RO made a Formal Finding as to the unavailability of the 
Veteran's pre- January 2005 STRs; any such records are presumed 
irretrievably lost.  Therefore, VA has a heightened duty to 
assist the appellant in developing his claim.  O'Hare v. 
Derwinski, 1 Vet. App. 365  (1991).  The RO arranged for VA 
examinations in December 2005 and November 2007.  The 
examinations are adequate for rating purposes, as they considered 
the evidence of record, noted the history of the disability, and 
included a thorough physical examination of the Veteran and 
notation of all clinical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  He has not identified any additional pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be : 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's available STRs include a March 2005 service 
retirement examination report that notes his report of right knee 
pain beginning at age 19 from an impact injury and was placed on 
modified duty and crutches for 2 to 3 weeks.  He complained of 
current intermittent pain while kneeling, rating the pain a 5 (on 
a scale to 10); the lower extremities were normal on clinical 
examination.  

A December 2005 statement from former fellow service member 
R.L.M., Jr. relates that the Veteran complained about a knee 
condition on a weekly basis, and that it prevented him from doing 
physical training with the unit.  It was also noted that he 
received treatment for a knee condition.  

In December 2005 correspondence D. A. indicates that the Veteran 
suffered from daily knee pain during service, and was injured in 
Texas; it further states that he was unable to run or kneel for 
long periods of time, and that walking and cold weather would 
intensify the pain.  

In December 2005 correspondence D.K.C., a retired fellow service 
member, reports that the Veteran would wrap his knees and endure 
the pain during physical training.  The Veteran informed him he 
sustained an injury  on a field training exercise in Alaska. 

On December 2005 VA examination, it was noted the Veteran injured 
his right knee in 1986 during physical training and heard his 
knee pop, and subsequently developed swelling.  He was treated 
with Motrin and advised to use crutches for 2 to 3 weeks.  He was 
placed on limited duty profile for 2 months and then returned to 
full duty.  He continued to have some intermittent pain but was 
never disabled as a result of the pain.  It was also noted that 
the Veteran injured his back during a training exercise in Alaska 
in the early 1990s, with no knee pain.  The Veteran denied 
swelling since his knee injury in 1986.  He reported that he 
develops right knee pain if he kneels for 5 minutes, and may 
develop right knee pain if he runs for a mile (the pain subsiding 
if he stops and rests).  He indicated his knee pain has never 
disabled him nor incapacitated him.  On physical examination, his 
posture and gait were normal, and he denied using any assistive 
devices or orthotics.  Range of motion studies found flexion to 
130 degrees, bilaterally, with mild pain at full flexion on the 
right knee, and extension to 0 degrees, bilaterally, without 
pain.  The cruciate and collateral ligaments were not lax in 
either knee.  There was no swelling or inflammation or tenderness 
of the knees.  There was no change in active or passive range of 
motion during repeat motion testing, and no additional losses of 
range of motion of the right knee due to pain, weakness, impaired 
endurance, fatigue, incoordination, or flare-ups.  X-rays of the 
right knee revealed no acute fracture or dislocation, and no 
degenerative changes.  The examiner opined that "[t]he veteran 
has some strain in the right knee.  There is no evidence 
objectively [emphasis added] of significant pathology in the knee 
. . ."  

In his December 2006 notice of disagreement, the Veteran reported 
that when he walks up stairs, he has a popping sound from his 
right knee, and has to hold on to a railing because his knee 
gives out sometimes.  He also reported that when his knee pops he 
gets a sharp pain.  

On November 2007 VA examination, the Veteran's right knee history 
was noted, and it was noted that he had pain daily, and the knee 
would pop, when he climbed or descended stairs; he indicated it 
felt like the knee gave way, he denied swelling or locking.  He 
also reported his knee pops when he bends or kneels.  He denied 
flare-ups, and indicated he did not run any more because of his 
back and knees.  Yard work (mowing and raking )was hard on his 
back and knees, and took longer, but he was able to do housework.  
On physical examination, the Veteran's posture and gait were 
normal.  Heel and toe walk and squat were normal.  There was no 
popping of the knees heard with one squat.  He denied using 
assistive or corrective devices, including orthotics.  Range of 
motion studies revealed right knee flexion to 130 degrees (with 
back pain, but no knee pain), and extension to 0 degrees (without 
pain).  There was no change in active or passive range of motion 
during repeat motion testing and no additional losses of ranges 
of motion due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups.  Strength, sensation, and reflexes 
were normal.  Varus, valgus, anterior and posterior drawer and 
McMurray testing were all normal.  There was no effusion or 
deformity.  It was noted he had some crepitus and very slight 
medial tenderness.  The diagnosis was right knee pain.  The 
examiner opined that "[w]ith the symptoms [the Veteran] 
describes and the history of negative x-ray, there is really 
insufficient evidence at present to diagnose a chronic knee 
disability."  

As the Veteran's complete STRs are unavailable, based on his 
statements and those of fellow service members, it may be 
conceded that the Veteran sustained a right knee injury during 
service.  However, the record reflects that any such injury was 
acute and resolved, as the Veteran's March 2005 service 
retirement examination did not note complaints of knee 
disability, clinical evaluation did not find any underlying right 
knee pathology, and a chronic right knee disability was not 
diagnosed.  

The further threshold matter that must be addressed here (as in 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer w. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  While the Veteran is competent to provide evidence of 
lay-observable events or the presence of a disability or symptoms 
capable of lay observation, he is not competent to establish by 
his own statements (or those of- fellow former service members) 
that his current complaints reflect an underlying orthopedic 
disability entity.  That is a medical question, and requires 
medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition).  

VA examinations did not find pathology warranting a diagnosis of 
a right knee disability entity.  The Veteran's knees were 
essentially normal on X-ray and clinical evaluation.  The VA 
examiner opined that there were insufficient findings to support 
a diagnosis of a right knee disability entity (and there is no 
diagnosis of such an entity during the appeal period).  In the 
absence of any competent evidence that he has a chronic right 
knee disability, he has not presented a valid claim of service 
connection for such disability. See Brammer, 3 Vet. App. at 225.  
Pain alone, without a diagnosed or underlying malady or 
condition, is not a disability for which service connection maybe 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Consequently, the appeal in this matter must be denied.  


ORDER

Service connection for a right knee disability is denied.  


REMAND

In November 2010 written argument the Veteran's representative 
alleged that the Veteran's service-connected disabilities on 
appeal have increased in severity.  The most recent VA evaluation 
of these disabilities was in November 2007.  A contemporaneous 
examination(s) to ascertain the current severity of the 
disabilities is/are necessary.  See Olson v. Principi, 3 Vet. 
App. 480, 482 (1992); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In addition, the Veteran's available STRs 
include his March 2005 service retirement examination that notes 
his complaints of a slight tingling down the left knee.  Notably, 
on November 2007 examination, the Veteran again complained of a 
shooting pain from his back to his left lower extremity.  If 
there are any objective neurological abnormalities related to the 
service-connected lumbar spine disability, they would be 
separately rated under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1) following the General Rating Formula 
for disease and injuries of the spine.  

As this appeal is from the initial ratings assigned with the 
awards of service connection, "staged" ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers (if any)  of postservice 
treatment or evaluation he has received for 
his service-connected lumbar spine and right 
wrist disabilities, GERD, and bilateral TMJ 
dysfunction, and to provide releases for 
records of any such private treatment he has 
received.  The RO should secure for the 
record copied of complete  clinical records 
from all providers identified.  

2.  The RO should arrange for the Veteran to 
be afforded an orthopedic examination (with 
neurological consult, if indicated) to 
determine current severity of his service-
connected lumbar spine and right wrist 
disabilities.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Any indicated studies 
should be completed.  

Regarding the right wrist disability, the 
examiner should note the Veteran's complaints 
and describe in detail all symptoms (and 
associated functional limitsations).  

Regarding the low back disability, the 
findings reported should specifically include 
thoracolumbar ranges of motion, whether the 
spine is ankylosed, and whether there are any 
neurological manifestations (if so, the 
examiner should describe their nature, 
severity, and frequency in detail).  The 
examiner must specifically note whether the 
lumbar spine disability has been manifested 
by incapacitating episodes (i.e., periods of 
bedrest prescribed by a physician), and if 
so, their frequency and duration (in terms of 
weeks in the past year).  All symptoms and 
functional limitations due to the lumbar 
spine disability should be described in 
detail.  

The examiner must explain the rationale for 
all opinions given.  

3.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current severity 
of his GERD.  A copy of the pertinent 
schedular criteria (38 C.F.R. § 4.114, Code 
7346) should be provided to the examiner.  
The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies must 
be completed.  The examiner must specifically 
note the presence or absence of each of the 
symptoms listed in the criteria for ratings 
above 10 percent, and express an opinion as 
to whether the disability results in 
considerable or severe impairment of health.  
The examiner should explain the rationale for 
all opinions given.  

4.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
medical provider  to determine the current 
severity of his bilateral TMJ dysfunction.  
The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  All symptoms and functional 
limitations (including any increased 
limitations on use) due to the bilateral TMJ 
dysfunction should be described in detail.  
The examiner must be provided a copy of the 
pertinent schedular criteria (38 C.F.R. 
§ 4.150, Code 9905), and the findings 
reported must be sufficiently detailed to 
allow for rating under those criteria.  The 
examiner must explain the rationale for all 
opinions.  

5.  The RO should then readjudicate the 
matters, to include the possibility of 
"staged" ratings (if indicated by facts 
found), and whether a separate compensable 
rating is warranted for neurological 
manifestations associated with the lumbar 
spine disability.  If any claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


